Beoyles, C. J.
1. “The judge may interrupt the defendant when, in making his statement, he is stating wholly irrelevant facts, and instruct him to leave out such facts, and confine his statement to the case.” Vincent v. State, 153 Ga. 278 (4) (112 S. E. 120) ; Montross v. State, 72 Ga. 261 (4-a.) (53 Am. R. 840) ; Howard v. State, 73 Ga. 83 (2); King v. State, 9 Ga. App. 609 (71 S. E. 943). Applying this ruling to the facts of the instant case, the special assignments of error contained in paragraph 6 of the petition for certiorari are without merit.
2. The verdict was authorized by the evidence, and the overruling of the certiorari was not error.

Judgment affirmed.


Jenkins, P. J., and Luke, J., concur.